Title: Joseph Milligan to Thomas Jefferson, 2 August 1815
From: Milligan, Joseph
To: Jefferson, Thomas


          Dear Sir  Georgetown August 2nd 1815 
          
            
              You will please observe that you have over counted 
              8
              
              folios   
            
            
              
              72 
              
              Quartos
            
            
              
              149 
              
              8vos
            
            
              
              22
              
               12mos
            
          
          The way that this mistake has happened is, you have Counted chapters 14, 25, 26, 27, 2 & 28 twice over as you will See by a reference to your paper which Contains the Numbers The whole of the Variations are marked with red ink and references So that you will have no difficulty in tracing them.
          The Chapters that are twice Counted are Enclosed in lines thus 
          
         
          yours with respectJoseph Milligan
        